DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15-20, claim 15 recites the limitation "utilizing temperature control mode to control the delivery of energy to the electrode" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 16-20 depend on claim 15 and are therefore also indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-12, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai (US 8882761 B2), hereinafter Desai.

Regarding claim 1, Desai teaches a method for improving ablation lesion quality in cardiovascular tissue, comprising: 
introducing into the body a catheter which includes an electrode which is mounted on a distal end of the catheter (Fig. 7: housing 120, electrode 130; col. 9, line 56-col. 10, lines 3); 
positioning the electrode to be in contact with the tissue to be ablated such that at least 65 percent of an exposed distal surface area of the electrode is in contact with the tissue to be ablated (Figs. 7-9; col. 10, lines 4-15); and 
applying electrical energy to the electrode sufficient to create an ablation lesion in the tissue (col. 11, lines 15-49).

Regarding claim 2, Desai teaches the method of claim 1, wherein the electrical energy is radiofrequency energy (col. 6, lines 28-43; col. 12, lines 11-19).

Regarding claim 4, Desai teaches the method of claim 1 wherein the catheter contains an irrigation channel (Figs. 5-8; col. 10, lines 28-56).

Regarding claim 5, Desai teaches the method of claim 4 further comprising delivering fluid through the irrigation channel (Figs. 5-8; col. 10, lines 28-56).

Regarding claim 6, Desai teaches the method of claim 5, wherein irrigation fluid passes through a plurality of channels located within the electrode (Figs. 5-8; col. 10, lines 28-56). 

Regarding claim 7, Desai teaches the method of claim 1, further comprising monitoring a temperature of the electrode. (Fig. 7: temperature sensor 160; col. 9, lines 56-67)

Regarding claim 8, Desai teaches the method of claim 1, further comprising expanding transversely to the shaft of the catheter a plurality of deployable wings on the distal end of the catheter (Figs. 10C, 13A-13B: peripheral electrodes 230; col. 11, line 59-col. 12, line 19).

Regarding claim 9, Desai teaches the method of claim 2, wherein the radiofrequency energy applied is between about 4 watts and about 15 watts and is applied for a period of 30 seconds or more (Fig. 9; col. 11, lines 15-42).

Regarding claim 11, Desai teaches the method of claim 5, wherein the irrigation fluid is delivered at an irrigation rate less than or equal to six milliliters per minute (Fig. 9).

Regarding claim 12, Desai teaches the method of claim 1, wherein at least fifty percent of the energy that passes out of the catheter through the electrode during ablation of the cardiovascular tissue passes through the tissue to be ablated (claim 12 in col. 17, lines 15-19).

Regarding claim 15, in light of the 112(b) issue identified above, Desai teaches a method of ablating cardiovascular tissue to reduce the risk of tissue charring, steam pops and blood coagulation comprising: 
introducing into the body a catheter which includes an irrigation channel and an electrode which is mounted on a distal end of the catheter (Figs. 5-7: housing 120, electrode 130; col. 9, line 56-col. 10, lines 3; col. 10, lines 28-56); 
positioning the electrode to be in contact with the tissue to be ablated (Figs. 7-9; col. 10, lines 4-15); 
delivering fluid through the irrigation channel at a rate of less than or equal to 6 milliliters/minute (Fig. 9); 
utilizing temperature control mode to control the delivery of energy to the electrode (Fig. 7: temperature sensor 160; col. 6, lines 28-43; col. 9, lines 56-67; col. 12, lines 11-19); and 
creating an ablation lesion in the tissue (col. 11, lines 15-49).

Regarding claim 16, Desai teaches the method of claim 15 in which at least 65 percent of an exposed distal surface area of the electrode is in contact with the tissue to be ablated (Figs. 7-9; col. 10, lines 4-15).

Regarding claim 17, Desai teaches the method of claim 15 in which a thermocouple located less than 500 microns from the surface of the ablation electrode is used to monitor the temperature (col. 3, lines 13-20).

Regarding claim 18, Desai teaches the method of claim 15 in which the energy is radiofrequency energy (col. 6, lines 28-43; col. 12, lines 11-19).

Regarding claim 20, Desai teaches the method of claim 15 further comprising expanding transversely to the shaft of the catheter a plurality of deployable wings located on the distal end of the catheter (Figs. 10C, 13A-13B: peripheral electrodes 230; col. 11, line 59-col. 12, line 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Francischelli (US 2010/0023004 A1), hereinafter Francischelli.

Regarding claims 3 and 13-14, Desai teaches the method of claim 1, but fails to teach wherein the electrical energy is comprised of one or more short duration, high voltage, pulses suitable for ablating tissue by means of irreversible electroporation; wherein the majority of the energy in the pulse is contained in a window of less than 20 milliseconds; and wherein the amplitude of the pulse is between 250 and 2500 volts. 
However, Francischelli, in an analogous ablation system, teaches wherein the electrical energy is comprised of one or more short duration, high voltage, pulses suitable for ablating tissue by means of irreversible electroporation ([0028]-[0031]);
wherein the majority of the energy in the pulse is contained in a window of less than 20 milliseconds ([0028]-[0029], [0031]); and 
wherein the amplitude of the pulse is between 250 and 2500 volts ([0031]).
Francischelli is considered analogous because it discloses a system and method for ablating cardiac tissue with pulses of electrical energy. Specifically, Francischelli teaches applying high-power pulses in short durations ([0008]-[0009]). Furthermore, Francischelli discusses other forms of energy common in the art for ablating tissue, including RF energy ([0007]), which teaches that energy for irreversible electroporation and RF energy are known functional equivalents for ablating living tissue (MPEP 2144.06 II). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of Desai to use any functionally equivalent energy source in conjunction with or as a replacement for the RF energy, including the irreversible electroporation energy as taught by Francischelli, that would yield the predictable result of treating tissue in a desired manner. 

Regarding claim 19, Desai teaches the method of claim 15, but fails to teach in which the energy is configured to cause irreversible electroporation of the tissue. 
However, Francischelli teaches a method in which the energy is configured to cause irreversible electroporation of the tissue ([0028]-[0031]).
As discussed above, Francischelli is analogous and teaches irreversible electroporation energy as a functional equivalent to RF energy for ablating cardiac tissue (Francischelli [0007]-[0009], MPEP 2144.06 II). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of Desai to use any functionally equivalent energy source in conjunction with or as a replacement for the RF energy, including the irreversible electroporation energy as taught by Francischelli, that would yield the predictable result of treating tissue in a desired manner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Wood (US 7122033 B2), hereinafter Wood.
Regarding claim 10, Desai teaches the method of claim 2, but fails to teach wherein the radiofrequency energy is greater than or equal to 20 watts and is applied for a period less than or equal to 10 seconds.
However, Wood, in an analogous ablation device, teaches wherein the radiofrequency energy is greater than or equal to 20 watts and is applied for a period less than or equal to 10 seconds (col. 9, lines 26-44).
Wood is analogous because it discloses a method and device for delivering high-power radiofrequency energy to tissue within the body. Furthermore, Wood discloses applying between 1 Watt to 500 Watts of power for about 1 second to 200 seconds (Wood col. 9, lines 26-44), which teaches how the values of the claimed ranges for wattages and time periods are common in the art. Applicant has not disclosed that these broad ranges are critical or produce unexpected results, which is apparent through the mutually exclusive limitations of claims 9 and 10. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of Desai to comprise applying any of the power and time values as taught by Wood, including a power greater than or equal to 20 Watts applied for less than or equal to 10 seconds, in order to yield the predictable result of treating tissue in a desired manner.

Conclusion
Accordingly, claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben-Haim (US 6574492 B1) discloses a catheter with a plurality of arms and electrodes at the distal end. 
Werneth (US 2008/0281312 A1) discloses a method for treating cardiac tissue with a RF ablation catheter comprising at least one electrode and deployable appendages at the distal end. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached Mon-Thurs: 9AM~5PM and Fri: 9AM~2PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        

	

/M.N.D./Examiner, Art Unit 3794